Citation Nr: 1009326	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to increased evaluations for residuals of a 
Muscle Group XI injury due to surgical repair of 
compartmental syndrome, with right ankle loss of motion, 
initially evaluated as 20 percent disabling from September 
13, 2002 until June 26, 2007 and as 30 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Gus Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

Following a Travel Board hearing in October 2008, the Board 
remanded this case in February 2009.  In that remand, the 
Board referred the issue of entitlement to an effective date 
prior to September 10, 2007 for a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities (TDIU) back to the RO for appropriate 
action.  It does not appear that such action has been taken 
to date, however, and the issue is therefore again referred 
back to the RO.


FINDINGS OF FACT

1.  For the period from September 13, 2002 until June 26, 
2007, the Veteran's residuals of a Muscle Group XI injury 
were productive of muscle symptoms that were not more than 
moderately severely disabling and neurological symptoms that 
were not more than moderately disabling.

2.  For the period beginning on June 26, 2007, the Veteran's 
residuals of a Muscle Group XI injury have been productive of 
muscle and neurological symptomatology that is not more than 
severely disabling, with no evidence of complete paralysis of 
the external popliteal nerve.


CONCLUSION OF LAW

The criteria for entitlement to increased evaluations for 
residuals of a Muscle Group XI injury due to surgical repair 
of compartmental syndrome, with right ankle loss of motion, 
initially evaluated as 20 percent disabling from September 
13, 2002 until June 26, 2007 and as 30 percent disabling 
thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.56, 4.71 (Diagnostic Code 5271), 4.73 (Diagnostic 
Code 5311), 4.124a (Diagnostic Code 8521) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to increased evaluations for residuals of a 
Muscle Group XI injury due to surgical repair of 
compartmental syndrome, with right ankle loss of motion

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Given the nature of the Veteran's disability, VA has 
considered his claim under diagnostic criteria addressing 
muscle injuries, neurological symptoms, and orthopedic 
symptoms.

Disabilities of Muscle Group XI are evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  This section concerns the 
posterior and lateral crural muscles, and muscles of the 
calf, with functions including propulsion, plantar flexion of 
the foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  A 20 percent evaluation is assigned for 
moderately severe disability, while a 30 percent evaluation 
contemplates severe disability.

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: x-ray evidence of 
minute multiple scattered foreign bodies, indicating 
intermuscular trauma and the explosive effect of the missile; 
adhesion of a scar of the long bones, scapula, pelvic bones, 
sacrum, or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4). 

Additionally, under this criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

VA has also considered 38 C.F.R. § 4.124a, Diagnostic Code 
8521, concerning the external popliteal nerve (common 
peroneal).  Under this section, moderate incomplete paralysis 
warrants a 20 percent evaluation, whereas a 30 percent 
evaluation is assigned for severe incomplete paralysis.  A 40 
percent evaluation is assigned for complete paralysis, with 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of the toes lost, abduction of 
the foot lost, adduction weakened, and anesthesia covering 
the entire dorsum of foot and toes.

The RO has also cited to 38 C.F.R. § 4.71a, Diagnostic Code 
5271, concerning motion of the ankle, but this section allows 
only for a maximum 20 percent evaluation.  The only 
orthopedic code section under 38 C.F.R. § 4.71a allowing for 
a higher evaluation for ankle disability is Diagnostic Code 
5270, concerning ankylosis, but there has been no evidence of 
ankylosis in this case.  

Consequently, the inquiry for the Board is whether higher 
evaluations are warranted under either Diagnostic Code 5311 
or Diagnostic Code 8521.

As to the evidence from the period from September 13, 2002 
until June 26, 2007, a November 2002 VA examination revealed 
motor testing of at least 4/5 of all right lower extremity 
muscles; the Veteran was noted to have "continued 
symptomatology consistent with either muscle weakness and/or 
exertional compartment syndrome," but the examiner did not 
in any way suggest that the disability was more than 
moderately disabling.  

A May 2003 VA treatment record indicates similar strength 
testing findings of the right lower extremity muscles, with 
continued pain and a history of exertional compartment 
syndrome.  

A November 2003 record from David G. Stone, M.D., reflects 
that the Veteran had progressive edema of the right leg from 
the calf down to the foot.  Dr. Stone indicated a 
"potentially serious problem" (emphasis added) involving 
the right popliteal vein, with an extremely high risk for 
deep venous thrombosis, venous ulceration, and worsening 
venous insufficiency, but he did not suggest that such 
symptomatology was present at that time.  

A January 2006 VA examination revealed muscle strength of 
4/5, right muscle bulk measuring 0.5 wider than on the left, 
decreased light touch over the Veteran's scars, and vibration 
and light touch within normal limits.  The examiner noted 
that the Veteran's pain did limit his functional ability 
during flare-ups, but with his current position (as a stock 
person at a department store), he was able to rest and change 
position frequently and to continue gainful employment.  

The final VA examination from the period during which a 20 
percent evaluation was assigned is from September 2006.  The 
examination revealed muscle herniation of the peroneal longus 
and peroneal brevis muscles, with "trace edema" in the 
right lower extremity.  There was "some" muscle atrophy in 
the right leg between the ankle and the knee, as compared to 
the left.  At the same time, the Veteran had dorsiflexion of 
the right ankle to 10 degrees and plantar flexion to 40 
degrees, symmetric as compared to the other ankle.  There was 
no pain of the right ankle with repetitive motion.  The 
diagnosis was right lower extremity exertional compartment 
syndrome, resulting in multiple fasciotomies and muscle 
herniation.  

During VA treatment in February 2007, the Veteran was noted 
to have 1+ pitting edema of the right leg.  The assessment 
was chronic right leg pain, attributed to complications from 
compartment syndrome.

Overall, the evidence from the period from September 13, 2002 
until June 26, 2007 does not suggest a muscle disability 
picture that was more than moderately severe in degree, with 
none of the symptoms of a severe muscle disability under 
38 C.F.R. § 4.56(d)(4) shown.  Moreover, there is no 
indication of incomplete paralysis, or other neurological 
symptomatology, that was more than moderate in degree.  
Rather, strength testing, at 4/5 or better, was consistently 
in the slight-to-moderate range.  Overall, there is no basis 
for an evaluation in excess of 20 percent for the Veteran's 
disability from the period from September 13, 2002 until June 
26, 2007.

As to the period beginning on June 26, 2007, the Board notes 
that the increase to 30 percent represents the maximum under 
Diagnostic Code 5311 but not Diagnostic Code 8521, and the 
question for the Board is whether complete paralysis has been 
shown.  

In this regard, the Board notes that VA muscles examination 
results from June 26, 2007 constituted the basis for the 
increase and that subsequent VA treatment records have been 
essentially silent for findings as to the extent of right 
lower extremity neurological disability.  Relevant findings 
from the June 2007 VA examination included generalized tender 
swelling throughout the right lateral lower extremity; marked 
muscle weakness on ankle dorsiflexion; tremulous ankle 
motion, with dorsiflexion to 10 degrees; an inability to bear 
weight on the right foot or stand on tiptoes; and a limp on 
the right foot.  Sensation of the right foot, however, was 
normal to light touch.  The diagnoses were exertional 
compartment syndrome of the right leg and peroneal nerve 
injury of the right leg which, in the view of the examiner, 
was contributing to "the bulk of his present disability."

Unquestionably, the findings from the June 26, 2007 VA 
examination reflect a worsening commensurate to severe muscle 
and neurological symptomatology and warranting a 30 percent 
examination.  These findings, however, are not commensurate 
to the symptomatology required for a 40 percent evaluation 
under Diagnostic Code 5311.  First, the fact that the Veteran 
had normal sensation of the right foot to light touch is 
certainly not consistent with complete paralysis.  Second, 
there was no indication of foot drop.  Finally, the Veteran 
did have some (10 degrees) dorsiflexion of the right ankle.  
In short, there is no basis for an evaluation in excess of 30 
percent for the period beginning on June 26, 2007.

As requested in the February 2009 remand, the RO considered 
in October 2009 whether to refer this matter for the 
assignment of an extra-schedular evaluation under the 
guidelines of in 38 C.F.R. § 3.321(b)(1) but ultimately 
decided not to take such action.  The Board is in agreement 
that this is not such an "exceptional" case as to warrant 
referral for an extra-schedular evaluation.  Notably, the 
Veteran has submitted no evidence showing that this disorder 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  While a 
private doctor's opinion from November 2003 indicates that 
the risk for deep venous thrombosis, venous ulceration, and 
worsening venous insufficiency was extremely high in this 
case, there is no suggestion that such symptomatology, or any 
other findings that would exceptionally interfere with 
employment or require frequent hospitalization, have actually 
arisen in this case.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board further notes, as indicated above, that 
entitlement to TDIU is already in effect in this case.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Overall, the evidence does not support increased evaluations 
for residuals of a Muscle Group XI injury due to surgical 
repair of compartmental syndrome, with right ankle loss of 
motion, initially evaluated as 20 percent disabling from 
September 13, 2002 until June 26, 2007 and as 30 percent 
disabling thereafter.  The Veteran's claim must accordingly 
be denied.  38 C.F.R. §§ 4.3, 4.7.




II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, the appeal arises from an initial grant of 
service connection in the appealed March 2006 rating 
decision.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General 
Counsel held that separate notification is not required for 
"downstream" issues following a service connection grant, 
such as initial rating and effective date claims).  Notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in July 2006, at which time he was 
also notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  A further notice letter, containing 
diagnostic criteria, was furnished in May 2008.  The claim 
was subsequently readjudicated in June 2008 and October 2009 
Supplemental Statements of the Case.  This course of action 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded multiple VA examinations that were fully adequate 
for determining whether he met the criteria for increased 
evaluations for the noted periods of time.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran 
has not asserted a worsening in his disability since the June 
2007 VA examination.  See VAOPGCPREC 11-95 (April 7, 1995).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to increased evaluations for residuals of a 
Muscle Group XI injury due to surgical repair of 
compartmental syndrome, with right ankle loss of motion, 
initially evaluated as 20 percent disabling from September 
13, 2002 until June 26, 2007 and as 30 percent disabling 
thereafter, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


